AlmoNd, Judge.
This appeal by Pico Import Co. involves the importation of tubular tubular sections of the arundo donax plant which are used in the manufacture of reeds for musical instruments. The goods were classified as articles of “unspun fibrous vegetable materials” under item 222.64 of •the Tariff Schedules of the United States (TSUS), dutiable atlO percent ad valorem. Appellant importer protested this classification and claimed that the merchandise should have been classified under item 200.40 as “wood sticks (except bamboo and rattan sticks) in the rough” or, alternatively, under item 222.05 as “bamboo or rattan sticks in the rough.” Merchandise in both of these categories is accorded entry duty free.
The Customs Court held1 that arwrtdo donax is neither wood nor bamboo but a species of water-loving grass and that the tubular sections, though in the rough, were properly classifiable under item 222.64* The issue to be resolved is whether the Customs Court was correct in so holding.
The statutes involved are:
Tariff Schedules of the United States — Schedule 2;
Part 1. Wood and Wood Products, Subpart A:
200.40 Wood sticks (except bamboo and rattan sticks), in the rough, or cut into lengths suitable for sticks for umbrellas, parasols, sunshades, whips, fishing rods, or walking canes_ Free
Part 2. Subpart B: Bamboo, Rattan, Willow and Chips;

BaslcetworJo, Wielcerworlc, and Related Products of Fibrous Vegetable Substances

222.05 Bamboo or rattan sticks, in the rough, or cut into lengths suitable for sticks for umbrellas, parasols, sunshades, whips, fishing rods or walking canes _ Free
Articles not specially provided for,' of unspun fibrous vegetable materials:
*17222.60 ' Of one or more of the materials bamboo, rattan, ' willow or chip_ 26% ad val.
222.62 . Of raffia_ 8.6% ad val.
222.64- Other_-__— 10% ad val.
■ Headnote, Subpart B(2) (d) : the term “unspun fibrous vegetable' materials’’ means bamboo, rattan, willow, chip, straw, palm leaf, grass, seagrass, and similar fibrous vegetable substances which have not been spun.
Paragraph 1806, Title II, section 201, Tariff Act of 1930—
Woods: Sticks of partridge, hair wood, pimento, orange, myrtle, bamboo, rattan, india malacca joints, and other woods not specially provided for, in the rough, or not further advanced than cut into lengths suitable for sticks for umbrellas, parasols, sunshades, whips, fishing rods, or walking canes.
In the proceedings below, the parties agreed that the articles in question are cut from the European plant arundo donax and were “in the rough” as imported in that'they had not been subjected to any part of the manufacturing process that would convert them into reeds for musical instruments. It was stipulated that the tubular sections of arumdo donax here in issue are the same merchandise as that involved in two earlier cases, viz., Rico Products Co. et al. v. United States, 44 Cust. Ct. 100, C.D. 2159 (1960) and J. E. Bernard & Co. v. United States, 41 Cust. Ct. 1, C.D. 2011 (1958). The records of those cases were incorporated in the present record over appelle’s objection that those cases were inapposite since they had been decided under a different tariff law (Title II, section 201, paragraph 1806 of the Tariff Act of 1930) and involved the question of whether the tubular sections were “sticks in the rough” or had been partially subjected to the finishing process that would convert them into reeds for musical instruments.
It is pertinent to observe that appellant’s exhibit 1 in the instant case was the same one that had been used in the Rico Products Go. and the J. E. Bernard & Go. cases. Therefore, we agree with the Customs Court that portions of its opinions in those cases are germane to this case. That court adopted below its summary of the evidence pertaining to the nature of arundo donax and the processing steps done to it before importation set forth in the J. E. Bernard Go. case. The court observed, correctly we think, that the Rico Products and J. E. Bernard Go. decisions were not dispositive of the issue as to whether artmdo donax is wood, grass or bamboo. The court stated:
Clearly, therefore, whereas the prior cases raised and resolved the issue that -the particular state of advancement of the sticks did not remove them from the category classifiable as sticks “in the rough”, those cases did not deal with the nature of the sticks themselves.
In both those eases, the sticks were referred to generally as either “reed” or “cane”. In view of the then applicable provision of the Tariff Act of 1930, there was “no dispute between the parties that the merchandise [consisted] of wood, *18or that it [was] in the form of sticks.” * * * The precise nature of the sticks was. neither pertinent nor examined because paragraph 1806 of the Tariff Act of 1930' specifically enumerated within its classification for “woods” a variety of sticks: including “bamboo” and “rattan”. The issue there was whether the sticks were-“sticks * * * in the rough”, and therefore entitled to free entry, or “wood, un-manufactured, not specially provided for”, and therefore dutiable at the rate of' 10 per centum ad valorem. * * * The entire thrust of the cases related to whether the sticks were “in the rough”.
Therefore, in the instant appeal we are confronted with a new and' different issue calling for a determination of whether the sticks are “bamboo or rattan sticks,” or “wood sticks,” or “articles not specially provided for, of unspun fibrous vegetable materials.”
Dr. Kobert Cockrell, a professor of forestry at the University of California at Berkeley, testified on behalf of the importer as to the nature of arundo donax. He stated that arundo donax is “wood” as; that term is defined in Van Nostrand’s Scientific Encyclopedia, Third Edition, 1958, to include “woody plants * * * in which the stem is predominantly composed of vascular tissue.” 2 He would classify bamboo, as a wood and noted that arundo donax and bamboo are so similar in their characteristics that without laboratory analysis one is almost impossible to distinguish from a similar section of the other. Pie also-stated that bamboo and arundo donax are both members of the grass: family, but that there are, nonetheless, botanical differences.
Dr. Cockrell characterized as a “straw” a stem of common grass— like the “grass you mow on Saturday,” which was offered in evidence-by the United States. Pie said, however, that it contained “some xylem3 * * * which is in the general sense, wood.” When asked to-delineate the transformation point at which a plant would cease to be-“grass” or “straw” and become “wood,” he observed: “Wood, as we think of it, has to have substance so that it can be worked with tools,, and these stems of arundo donax can be worked with tools, but I suppose with micro-tools you can work that stem of grass, but in a generic sense this is not my idea of wood.” It appeared to be the view of Dr.. Cockrell that it is the quantity of xylem or woody substance in a plant that is determinative of whether it can be denominated “wood” and not the species or botanical origin. By way of illustration, he pointed out that rosewood and the common bean plant are from the same legume-family, but the former is “a pretty hard wood” and the latter a succulent plant. In his view, both the arundo donax and appellee’s sample-of common grass are members of the grass family, but one is. *19‘“woody” — hence in the generic sense, “wood” — and the other is not' “wood” but “straw.” The witness stated that all woods, as well as'grasses, are unspun fibrous vegetable material.
In rebuttal to the defense witness, Dr. Cockrell stated that, in his' opinion, the mere fact that aru/ndo donax becomes lignified4— whereas common grasses do not — makes it “wood,” because wood is' lignified vascular tissue. He conceded, however, on cross-examination: that the' growth in girth of the stem by the addition of lignified vascular tissue, which occurs in such plants as palms, bamboo and arundo1 donax, is entirely different from the secondary growth that occurs^ in trees such as pines and oaks which have a continuous (solid) cambium layer.5
However, with regard to the botanical nature of wood, the court below found persuasive the testimony of Dr. Fank J. Alfieri, assistant professor of biology at California State College at Long Beach and witness for appellee, to the effect that wood is found in plants that produce secondary xylem. That court observed:
The defendant [appellee] called, as its expert, an assistant professor of biology who taught botany and plant anatomy. 1-Ie testified that the arundo donax exhibit introduced by the plaintiff in the case, is not “wood” but a grass. The witness stated that wood has a secondary growth which increased the amount of' vascular tissue. In arundo donax, some cells become lignified and thereby make-the plant rigid. * * * “Wood”, stated the witness, “is that secondary growth; that has occurred which would increase the amount of vascular tissue, typical of' our commercial woods, where we have a lot of secondary xylem production, and’ this is really considered to be wood.”
The witness explained that vascular cambium is required to produce the secondary xylem that makes wood. Plaintiff’s exhibit, the arundo donax in ques-tion, is not wood, but is rigid because the walls had produced a layer of lignin,, “and this makes them [some plants] very rigid.”
Defendant’s expert stated that arundo■ donax is a fibrous vegetable material “of the poaceae tribe of the gramineae.” He knew that plaintiff’s exhibit, the-arundo donax, had no secondary growth, “because this is one of the main characteristics that separates the monocots, of which the grass is a monocot, from our dicotyledonous plants * * *” He replied categorically that there could be-no difference of opinion as to whether “there is any secondary growth on-Arundo donax.
Furthermore, in the incorporated Bernard case, Thomas Naylor,, the ultimate importer of the merchandise, testified on behalf of the-plaintiff that arundo donax is not wood but “a giant cane” which does-not have the characteristics of wood, and is neither bamboo nor rattan-but “more of the grass family.” Also in that case Tony Ciccone, who-*20manufactured tbe imported arundo donax.into reeds for musical instruments, agreed that the plant could be described as a “tall grass.” 'Their testimony is consistent with that of appellee’s witness, Dr. Alfieri, that arundo donax is not wood but a grass because it lacks the secondary xylem that is characteristic of wood. As the court below noted, the testimony of the witnesses is consistent with the description, of arundo donax in the Encyclopaedia Britannica (1970 edition, vol. 19, p. 35) as “the largest European grass (6 to 12 ft. high), which is abundant in Europe.”
We are satisfied from this record that  appellant has failed to hear the dual burden of showing (1) that the collector’s, classification of the merchandise as unspun fibrous vegetable material under item 222.64 was inappropriate and (2) the correctness of the claimed olassifications. In reaching this decision we have considered Steinhardt & Bro. v. United States, 9 Ct. Cust. App. 62, T.D. 37940 (1919). In that case it was held that “wood” is not limited to a product obtained from exogenous plants but can also be obtained from endogenous plants. Arundo donax is, of course, an endogenous plant. However, "that case was decided under a statute different from the one applicable here. We are in agreement with the Customs Court that the instant -case, as well as the incorporated cases, reflects  evidence of sufficient probative significance to warrant the conclusion that arundo •donax is a grass and not wood. That decision is in accordance with what appears to us to be a clear legislative intent to separately classify •“wood” and “fibrous vegetable material” of the type set forth in sub-part B of schedule 2 which headnote 2(d) to subpart B defines as '“bamboo, rattan, willow, chip, straw, palm leaf, grass, sea grass, and similar fibrous vegetable substances, which have not been spun.” (Emphasis added.) Arundo donax is clearly similar to the enumerated ’types.
We have considered the arguments and briefs of counsel and are not persuaded of reversible error in the decision of the court below. Thereof ore, the judgment overruling the protest is affirmed.

 65 Cust. Ct. 554, C.D. 4138 (1970).


 Vascular, in a botanical sense, refers to the vessels or tubes that conduct the sap of plants. Webster’s Third International Dictionary (unabridged Edition, 1986).


 Xylem is defined in Eunk & Wagnalls New Standard Dictionary (1937 Unabridged Edition) as “the portion of a vascular bundle that is made up of woody tissue, that is: tracheal tissue, wood-parenchyma, wood-cells, etc.


 Lignified: converted Into woody tissue by the addition of lignin, a substance related to cellulose that together with cellulose forms the woody cell walls of plants. Webster’s Third International Dictionary (unabridged Edition, 1966).


 Gambiam: a thin formative layer between the xylem and phloem [bark] of most vascular plants that gives rise to new cells and is responsible for secondary growth. Webster’s Third International Dictionary (unabridged Edition, 1966).